Citation Nr: 1645251	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975. 

This matter first came before the Board of Veterans' Appeals (Board) on appeal from rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO), in Detroit, Michigan. 

The case is currently under the jurisdiction of the Detroit, Michigan, RO, where in August 2010 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge. 

In a March 2014 decision, the Board denied claims of service connection for diabetes mellitus, peripheral neuropathy, and erectile dysfunction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015 the Court issued an Order granting a Joint Motion for Partial Remand (JMPR) by the Parties to vacate the Board's denial of service connection for peripheral neuropathy; the other two issues were deemed abandoned.

Upon return from the Court, the Board remanded the matter in February 2016.


FINDINGS OF FACT

Peripheral neuropathy is due to diabetes, which is not a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in April 2009, which was sent prior to the June 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information. 

With regard to the private medical records, the parties to the JMPR agreed that VA erred under 38 U.S.C. § 5103A(b) by failing to make any effort to obtain the records of the Veteran's medical treatment by his private physician, Dr. Kerr.  The Board now finds that there was substantial compliance with the Court's August 2015 order and the subsequent February 2016 Board remand directives.  Specifically, the Veteran was sent a letter in March 2016 asking that he submit or authorize VA to obtain treatment records from his private physician, Dr. Kerr.  He did not respond.  The matter was then readjudicated in a May 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the JMPR and the Board remand directives as it pertains to VA's duty to assist in obtaining treatment records from Dr. Kerr, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

No VA examination has been conducted, but such is not necessary as the information currently of record is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  

Accordingly, the evidentiary record appears to be complete.

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved in the service connection claim, to include that to establish a nexus the evidence must establish a relationship between service and the current peripheral neuropathy condition.  See Board Hr'g Tr.  11.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See Board Hr'g Tr. 11.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
As he wrote in August 2007, the Veteran is seeking service connection for peripheral neuropathy as a result of Agent Orange exposure.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion
  
In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, the claim must be denied because the evidence of record shows that the Veteran was not exposed to Agent Orange during service and there is otherwise no credible and competent basis to find a nexus to service.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of peripheral neuropathy.  Previously, when the Board denied the matter in March 2014, the medical records did not reflect a diagnosis of peripheral neuropathy.  Since that time, the VA medical records establish such a diagnosis.  As early as May 2010, VA medical records indicated "early symptoms of peripheral sensory neuropathy."  A diagnosis was then made in January 2014.  At VA in February 2016, it was noted that the Veteran stopped taking his medication for the condition "because he didn't feel that he had neuropathy and in the wintertime his feet don't burn and in the summertime he just deals with it."  He declined a foot examination, and a diagnosis of peripheral neuropathy was not made.  However, the earlier evidence showing a diagnosis of peripheral neuropathy establishes that the Veteran has a current disability.  

Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Although a current diagnosis is shown, the evidence does not establish an injury or event during service.  

Specifically, the Veteran maintains that he was exposed to Agent Orange.  In its March 2014 decision, the Board previously found that the Veteran had not been exposed to Agent Orange during service.  As the Board explained at that time, the Veteran's testimony indicating his presence aboard the USS Waddell near the coastline of Vietnam was not legally sufficient to establish a presumption of herbicide exposure. 38 C.F.R. § 3.307 (a)(6)(iii); Haas, 525 F.3d at 1193-1194.

Since the time of the March 2014 Board decision, no new evidence has been presented with regard to this question.  Moreover, the law has not changed in this regard.  Identical issues may not be relitigated in the same case where the set of facts is the same, as is the case here.  See, e.g., DiCarlo v. Nicholson, 20 Vet. App. 52, (2006); Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also 38 C.F.R. §20.1100(b) (2015).  Moreover, the parties to the September 2015 JMR did not challenge the Board's determination on this question.  Massie v.  Shinseki, 25 Vet. App. 98, 12-28 (2011), aff'd 724 F.3d 1325 (Fed.Cir.2013).  Thus, there is no basis to revisit this question at this time.  

Accordingly, the second element of a service connection claim, an in-service event, specifically Agent Orange exposure, is not established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Finally, a nexus between the current diagnosis and service is not otherwise established.  

The Veteran's peripheral neuropathy was diagnosed in January 2014 as diabetic neuropathy.  Because this diagnosis is not early-onset peripheral neuropathy, service connection could not be granted on a presumptive basis even if the Veteran had been exposed to Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Furthermore, because the Veteran is not service-connected for diabetes, service connection cannot be granted on a secondary basis for diabetic peripheral neuropathy.  See 38 C.F.R. § 3.310 ; El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); see also DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).  Accordingly, there is no evidentiary basis to find a nexus to service.  

To summarize, the evidence is not in equipoise on the in-service event or nexus requirements, which are the central questions of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for peripheral neuropathy is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


